Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claims 1-13, the 35 USC 112(f) interpretation and 35 USC 112(b) rejection is withdrawn.
In view of the amendment to claim 15, the 35 USC 101 rejection is withdrawn.
Applicant's arguments filed 10/11/2021 with regard to the application of prior art Seifi have been fully considered but they are not persuasive.  
On pages 12 and 13 of remarks, the applicant argues that nothing in Seifi discloses “in a case where the first value is greater than the second value, a maximum luminance value of the preview image data generated by the generation unit is less than or equal to the second value.”  The Examiner respectfully disagrees.  In the preceding paragraphs of Seifi to p0048 that was explicitly cited, Seifi discusses the mapping of a high dynamic range (HDR) to a lower-HDR display output where the tone mapping curve reduces the dynamic range of the highlights according to the target dynamic range [p0030-0031 & p0044].  Seifi discusses a case where the input HDR content has a luminance of 4000 nits and the display [i.e. target dynamic range] has a maximum luminance of 1500 nits [p0046].  Seifi continues to discuss where the tone-mapping function maps the HDR image to a lower-HDR [p0047] with the details as cited in 
With regards to remarks directed to the amended language of the independent claims, the Examiner respectfully disagrees that “nowhere in Seifi and/or Katoh disclose ... wherein, in a case where the maximum luminance value of the preview image data is greater than a maximum luminance value of the preview image data is greater than a maximum luminance value that can be output by the image display apparatus, the image display apparatus does not appropriately display a preview image.”  On the contrary, when data of a higher dynamic luminance is mapped to a lower dynamic luminance, there is a potential loss of data.  Therefore, the displayed data as disclosed by Seifi may or may not appropriately displayed depending on the viewer and/or the mapping process [p0008].    Further, the admitted prior art discusses this condition also as being known [p0005].
For clarity, the Examiner has included further citations and interpretation of Seifi.  The grounds of rejection are maintained.
The remaining remarks are directed in view of the above specific remarks and are therefore not further discussed by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... wherein, in a case where the maximum luminance value of the preview image data is greater than a maximum luminance value of the preview image data is greater than a maximum luminance value that can be output by the image display apparatus, the image display apparatus does not appropriately display a preview image.” It is unclear and indefinite how this limitation is intended to be arrived at.  According to a preceding limitation, the preview image data is generated based on the maximum luminance value of the print product and the maximum luminance value of the display.  Since the maximum luminance of the preview image data that has been generated is equal or less than the display’s maximum luminance value previous acquired, how does the preview image data have a greater maximum luminance value that can be output?  If the preview data somehow has a higher luminance value than what is displayable, is the display maximum luminance value now not considered and/or ignored?  For purposes of examination, the Examiner interprets this limitation to mean that the claimed preview image data would be data generated without properly processing the image data by considering the display maximum luminance.  Claims 14 and 15 are similarly rejected as claim 1 above.  Dependent claims 3-5, 7-13 and 16-21 are rejected for failing to remedy the ambiguity of their respective independent claim.
The term “appropriately” in claims 1, 14 and 15 is a relative term which renders the claim indefinite. The term “appropriately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no metric whereby the metes and bounds of what is considered inappropriate.  Dependent claims 3-5, 7-13 and 16-21 are rejected for failing to remedy the ambiguity of their respective independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Patent 5754682) in view of Seifi et al., (US PgPub 20170272690).
Regarding claim 1: Katoh discloses an image processing apparatus [Abstract], comprising: 
	a processor; and a memory coupled to the processor storing instructions that, when executed by the processor [an OS [indicative of some type memory and instructions] of the computer is incorporated a picture processor 1 as a color management system, col. 6 lines 35-36], cause the processor to function as:
an acquisition unit configured to acquire a first value indicating a maximum luminance value of a print product illuminated by a lighting apparatus [the sensor S.sub.3 is adapted for routing to the optical environment conversion circuit 14 the environmental parameters of the environment under which the user observes the hard copy picture ... the sensor S.sub.3 measures the chromaticity at the white points [i.e. maximum luminance] of the printing sheet P.sub.in having printed thereon the hard copy picture previously seized by the scanner 2, and routes the measured chromaticity values as the optical environmental parameters to the optical environment conversion circuit 12, col. 7 lines 63-66 & col. 19 lines 32-37], and a second value indicating a maximum luminance value displayable by an image display apparatus [if the R, G and B data outputted by the CRT monitor 3 are expressed by 8-bit data dr, db and dg, respectively, the values of the R, G and B in the white points of the CRT monitor 3 are expressed as R.sub.max, G.sub.max and B.sub.max ... sensors S.sub.1 and S.sub.2 are adapted for supplying parameters of an environment under which the user views the soft copy picture displayed on the screen of the CRT monitor 3, that is numerical figures corresponding to the optical environment of the CRT monitor ... sensor measures the chromaticity and absolute luminance of the white points [i.e. maximum luminance] on the CRT monitor 3 self-emitting the light and routes the measured values of chromaticity and absolute luminance of the white points as parameters of the optical environment to the optical environment conversion circuit 12 ... the sensor S.sub.1 outputs the optical environmental parameters matching the chromaticity of the ambient light of the environment of the CRT monitor 3, while the sensor S.sub.2 outputs the optical environmental parameters matching the chromaticity and the absolute luminance of the white point [i.e. maximum luminance] of the CRT monitor 3, col. 8 lines 31-42, col. 7 lines 43-48 & col. 19 lines 38-43]; 
a generation unit configured to generate preview image data to be displayed on the image display apparatus by converting image data for printing the print product based on the first value and the second value that are acquired by the acquisition unit [The picture processor 1 also includes a an optical environment conversion circuit 14 supplied with an output of the picture editing circuit 13 and with the information on the optical environment from the sensor S.sub.3 and a converter 15 supplied with an output of the optical environment conversion circuit 14 and which is adapted for supplying picture data to the printer 4 ... the scanner 2 and the CRT monitor 3 may also be the input device and the output device, respectively, col. 7 lines 1-13 & col. 19 lines 20-24]; and 
an output unit configured to output the preview image data generated by the generation unit to the image display apparatus [the CRT monitor 42 displays a picture corresponding to the RGB data ... the CRT monitor 3 is an output device, col. 2 lines 45-46 & col. 19 lines 20-24], 
wherein, in a case where the first value is greater than the second value, a maximum luminance value of the preview image data generated by the generation unit is less than or equal to the second value [the relation between the area of possible color regeneration, that is color gamut, of the scanner 43 as an input device, and the color gamut of the CRT monitor 42 and the printer 44, as output devices, is stored in the mapping table 414d. The mapping table 414d, fed with the L*a*b* data as addresses from the conversion circuit 414a, outputs L*a*b* data associated with the L*a*b* data obtained by the conversion circuit 414a, to the conversion circuit 414b or to the conversion circuit 414c, col. 2 lines 22-30], and
wherein, in a case where the maximum luminance value of the preview image data is greater than a maximum luminance value of the preview image data is greater than a maximum luminance value that can be output by the image display apparatus, the image display apparatus does not appropriately display a preview image.
Katoh appears to fail to explicitly disclose wherein, in a case where the first value is greater than the second value, a maximum luminance value of the preview image data generated by the generation unit is less than or equal to the second value so that a difference in luminance in a high luminance region can be expressed.
Seifi discloses in a related system from the same field of endeavor [Abstract, p0030-0031 & p0044] where it is known in a case where the first value [e.g. 4000 nits] is greater than the second value [e.g. 1500 nits], a maximum luminance value of the preview image data generated by the generation unit is less than or equal to the second value so that a difference in luminance in a high luminance region can be expressed [the input HDR content has a luminance of 4000 nits and the display [i.e. target dynamic range] has a maximum luminance of 1500 nits ...  a first value indicating a maximum luminance value [HDR content has a luminance of 4000 nits] and a second value indicating a maximum luminance value of a display [a maximum luminance of 1500 nits] where the first value is higher than the second value [4000 > 1500] and where the image data is mapped according to the target dynamic range [i.e. to 1500 nits of the display] ... This method for tone mapping a high dynamic range input image having a peak input luminance I.sub.max [HDR image data] into a lower high dynamic range output image having a lower peak output luminance I.sub.0.sup.max [the display constraint] ... In one example, the desired input tone-mapper function is a function denoted ζ.sub.new (l, τ). In one example, for a given frame or image of a content, this function ζ.sub.new (l, τ) scales linearly the input luminance values I smaller than a mid-to-high threshold τ by a compression factor s (frequently s=1), and compresses the luminance values larger than this threshold τ according to a variation of the function ζ.sub.new, p0011 & p0044-0048], and wherein, in a case where the maximum luminance value of the preview image data is greater than a maximum luminance value of the preview image data is greater than a maximum luminance value that can be output by the image display apparatus, the image display apparatus does not appropriately display a preview image [When the range of luminance values of an input image is reduced, it is usually reduced by a very large amount, after the use of a tone mapping operator adapted for HDR to LDR conversion. For example, existing tone mapping HDR to LDR operators compress full luminance channel information (e.g., maximum 4000 nits content) to fit into the very low ranges of the legacy LDR displays (e.g., 100 nits content). On the opposite, a HDR to lower-HDR tone mapping operator may be required to reduce the range by a significantly smaller factor, e.g., (from maximum 4000 nits to 1000 nits for range compression between different HDR displays). The existing HDR to lower-HDR tone mapping operators fail to fully reproduce the HDR sensation because they compress the whole range of luminance and rescale linearly to fit into the target display luminance range, resulting instead in a sensation of LDR content. Another problem is that existing HDR to lower-HDR tone mapping operators may also reduce contrast in highlight pixels, the effect of which may be especially noticeable when the highlights are a prevalent part of the picture, p0008].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Katoh the support in a case where the first value is greater than the second value, a maximum luminance value of the preview image data generated by the generation unit is less than or equal to the second value so that a difference in luminance in a high luminance region can be expressed as well as in a case where the maximum luminance value of the preview image data is greater than a maximum luminance value of the preview image data is greater than a maximum luminance value that can be output by the image display apparatus, the image display apparatus does not appropriately display a preview imageas disclosed by Seifi because it provides a balance in contrast of highlights in order to optimally reproduce the sensation of viewing HDR content on lower capability displays thereby preventing a case where the maximum luminance value of the preview image data is greater than a maximum luminance value of the preview image data is greater than a maximum luminance value that can be output by the image display apparatus producing a noticeably poorer image as discussed by Seifi in at least paragraphs p0008 & 0031-0032.

Regarding claim 4: Katoh in view of Seifi discloses the image processing apparatus according to claim 1.
Katoh discloses acquiring the first value based on a maximum luminance value of the image data [the sensor S.sub.3 measures the chromaticity at the white points [i.e. maximum luminance] of the printing sheet P.sub.in having printed thereon the hard copy picture previously seized by the scanner 2, and routes the measured chromaticity values as the optical environmental parameters to the optical environment conversion circuit 12, col. 19 lines 32-46].
Katoh appears to fail to explicitly disclose, wherein the acquisition unit is configured to generate image data based on high-dynamic-range (HDR) data acquired by an image-capturing unit.
Seifi discloses wherein the acquisition unit is configured to generate image data based on high-dynamic-range (HDR) data acquired by an image-capturing unit [HDR technologies focus on capturing, processing and displaying content of a dynamic range wider than SDR technologies ... The picture may be part of a sequence of video images or pictures, e.g., for HDR video. Block 101 may receive information regarding the properties of the picture, including linear light RGB information. The picture may be captured using tri-chromatic cameras into RGB color values composed of three components (Red, Green and Blue). The RGB color values depend on the tri-chromatic characteristics (color primaries) of the sensor. The picture may include image side information such as color primaries of the sensor, maximum and minimum luminance peak of the captured scene, p004 & p0104].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Katoh to support for generating image data based on high-dynamic-range (HDR) data acquired by an image-capturing unit as disclosed by Seifi because as the HDR data becomes more common, the ability to adequately display the data in a supported range of the target display is necessary as discussed by Seifi in at least paragraphs 0005-0009.

Regarding claim 5: Katoh in view of Seifi discloses the image processing apparatus according to claim 1, wherein the generation unit is configured to, in a case where the first value is greater than the second value, generate the preview image data by performing compression processing on the image data [mapping table 414d performs compression of the gamut of the L*a*b* data from the conversion circuit 414a. That is, since all colors corresponding to the RGB data generated by the scanner 43 cannot necessarily be regenerated by the CRT monitor 42 or the printer 43, the mapping circuit 414d maps the L*a*b* data from the conversion circuit 414a, that is the colors that cannot be handled by the CRT monitor 42 or the printer 44, that is the colors that can be handled by the scanner 43 but cannot be handled by the CRT monitor 42 or the printer 44, into colors closest to the first-stated colors and which can be handled by the CRT monitor 42 or the printer 44 ... picture editing circuit 13 performs picture editing, such as gamut compression or editing, on the L.sup.+ M.sup.+ S.sup.+ data from the optical environment conversion circuit 12. and routes the resulting L.sup.+ M.sup.+ S.sup.+ data to the output side optical environment conversion circuit 14, col. 2 lines 10-20 & col. 7 lines 57-62].

Regarding claim 7: Katoh in view of Seifi discloses the image processing apparatus according to claim 1, wherein the maximum luminance value of the preview image data generated by the generation unit is the second value [XYZ data is then calculated, using the rgb data calculated by the equations (1), col. 8 lines 31-60].

Regarding claim 8: Katoh in view of Seifi discloses the image processing apparatus according to claim 1, further comprising an input unit configured to receive input image data from an image-capturing apparatus or a storage medium [e.g. camera ... scanner 43, col. 1 lines 11-15 & line 57], wherein the generation unit is configured to generate luminance data of an image to be printed on the recording medium by performing processing of narrowing a luminance dynamic range on the input image data [mapping table 414d performs compression of the gamut of the L*a*b* data from the conversion circuit 414a. That is, since all colors corresponding to the RGB data generated by the scanner 43 cannot necessarily be regenerated by the CRT monitor 42 or the printer 43, the mapping circuit 414d maps the L*a*b* data from the conversion circuit 414a, that is the colors that cannot be handled by the CRT monitor 42 or the printer 44, that is the colors that can be handled by the scanner 43 but cannot be handled by the CRT monitor 42 or the printer 44, into colors closest to the first-stated colors and which can be handled by the CRT monitor 42 or the printer 44 ... picture editing circuit 13 performs picture editing, such as gamut compression or editing, on the L.sup.+ M.sup.+ S.sup.+ data from the optical environment conversion circuit 12. and routes the resulting L.sup.+ M.sup.+ S.sup.+ data to the output side optical environment conversion circuit 14, col. 2 lines 10-21 & col. 7 lines 57-62].

Regarding claim 11: Katoh in view of Seifi discloses the image processing apparatus according to claim 1, wherein the acquisition unit is configured to acquire information indicating the second value by an input from a user [as shown in at least Figure 12].

Regarding claims 14 and 15: the method and medium herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Regarding claims 16-21: the mediums and methods herein have been executed or performed by the apparatuses of claims 3-5 respectively and are likewise rejected.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Patent 5754682) in view of Seifi et al., (US PgPub 20170272690) and in further view of Applicant’s Admitted Prior Art (hence known as AAPA).
Regarding claim 3: Katoh in view of Seifi discloses the image processing apparatus according to claim 1, wherein the acquisition unit is configured to acquire the first value based on information indicating a medium type of the print product on which an image is printed, and information about intensity of light, with which the print product is illuminated by the lighting apparatus [the sensor S.sub.3 is adapted for routing to the optical environment conversion circuit 14 the environmental parameters of the environment under which the user observes the hard copy picture ... the sensor S.sub.3 measures the chromaticity at the white points [i.e. maximum luminance] of the printing sheet P.sub.in having printed thereon the hard copy picture previously seized by the scanner 2, and routes the measured chromaticity values as the optical environmental parameters to the optical environment conversion circuit 12, col. 7 lines 63-66 & col. 19 lines 33-46].
	Neither Katoh nor Seifi appear to explicitly disclose wherein the acquisition unit is configured to acquire the first value based on information indicating a medium type of the print product on which an image is printed.
	AAPA discloses where it is known in the art that the printer driver includes a function to configure settings for image quality including the type of recording medium to be used and is so considered when generating a preview image [Specification p0002].
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Katoh in view of Seifi the support of acquiring the first value based on information indicating a medium type of the print product on which an image is printed as disclosed by the AAPA because it would provide for a proper recognition of the medium properties when generating the preview image thereby more accurately representing the to be printed image data.

Claim(s) 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Patent 5754682) in view of Seifi et al., (US PgPub 20170272690) and in further view of Heinonen et al., (US 20090002545).
Regarding claim 9: Katoh in view of Seifi discloses the image processing apparatus according to claim 8.
Katoh does not appear to explicitly disclose wherein the input image data is raw image data or Joint Photographic Experts Group high-dynamic-range (JPEG-HDR) data.
Seifi disclose where the input image data is HDR data [picture may be part of a sequence of video images or pictures, e.g., for HDR video. Block 101 may receive information regarding the properties of the picture, including linear light RGB information. The picture may be captured using tri-chromatic cameras into RGB color values composed of three components (Red, Green and Blue). The RGB color values depend on the tri-chromatic characteristics (color primaries) of the sensor. The picture may include image side information such as color primaries of the sensor, maximum and minimum luminance peak of the captured scene, p0104]. 
Neither Katoh nor Seifi discloses wherein the input image data is raw image data or Joint Photographic Experts Group high-dynamic-range (JPEG-HDR) data.
	Heinonen discloses in a related system from the same field of endeavor [Abstract] where it is well-known input image data can be raw image data [At the image capturing stage, the color management method and system, according to the present invention, is designed to recognize the ambient light condition, including the illuminating source or sources, and the time and place of image capturing. For example, the spectral distribution of natural light varies significantly with the time of the day. Thus, it is not sufficient to identify only the illuminating source, but also the changes to the spectral distribution of the source ... the source spectral data 212 from the illumination sensor or sensors 210 are conveyed to a processor module 230 along with the raw image data 202 from the image sensor 200 at the time of image capturing, p0045-0049].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Katoh in view of Seifi to include the support whereby the input image data is raw image data as disclosed by Heinonen because it provides additional data to the processing system for adjusting the color contents using the additional data as discussed by Heinonen in at least paragraph 0047.

Regarding claim 12: Katoh in view of Seifi discloses the image processing apparatus according to claim 1.
Neither Katoh nor Seifi appear to explicitly disclose wherein the acquisition unit is configured to accept information about an apparatus type of the image display apparatus from a user, and acquire the second value based on the acquired information.
Heinonen discloses wherein the acquisition unit is configured to accept information about an apparatus type of the image display apparatus from a user [it is also possible to select a spectral adjustment LUT based on the user input 322 regarding the type of display, p0054], and acquire the second value based on the acquired information [a filter bank 316 can be used to separate the color components in the illuminating source so as to provide the spectral data 320 of the white point of the display ... image data can be further corrected based on the color characteristics of the display device at step 540. The further corrected image data is then conveyed to the display device for display at step 550. It is possible to have a user interface at the display side to allow a user to identify the type of display at step 525, p0051-0052 & p0060].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Katoh in view of Seifi to include the support to accept information about an apparatus type of the image display apparatus from a user and acquire the second value based on the acquired information as disclosed by Heinonen because the image data can be properly corrected for preview based on the characteristics of the display without relying on the user to have this technical information.

Regarding claim 13: Katoh in view of Seifi and Heinonen discloses the image processing apparatus according to claim 12.
Katoh and Seifi appear to fail to disclose a storage unit configured to store the information about the apparatus type of the image display apparatus and the second value in association with each other.
Heinonen discloses a storage unit configured to store the information about the apparatus type of the image display apparatus and the second value in association with each other [a spectral adjustment LUT based on the user input 322 regarding the type of display, p0052-0054 – the Examiner notes that while a storage is not explicitly mentioned, for a LUT [i.e. lookup table] to be present, some type storage would necessarily be present].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Katoh in view of Seifi to include the support to store the information about the apparatus type of the image display apparatus and the second value in association with each other as disclosed by Heinonen because the image data can be properly corrected for preview based on the characteristics of the display without relying on the user to have this technical information.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Patent 5754682) in view of Seifi et al., (US PgPub 20170272690) and in further view of Qian et al., (US PgPub 20170083767).
Regarding claim 10: Katoh in view of Seifi discloses the image processing apparatus according to claim 8.
Neither Katoh nor Seifi disclose wherein the input image data is captured by the image-capturing apparatus under an exposure condition in which an exposure correction value is a negative value.
Qian discloses in a related system from the same field of endeavor [Abstract] wherein the input image data is captured by the image-capturing apparatus under an exposure condition in which an exposure correction value is a negative value [determining, according to the image feature, whether the scene of the image is an HDR scene includes: determining, according to the image feature, whether the image is underexposed and whether the image is overexposed; and determining that the scene of the image is an HDR scene when the image is underexposed and the bright area pixel ratio of the image is not less than a preset minimum value of a bright area pixel ratio in an HDR scene, and/or when the image is overexposed and the dark area pixel ratio of the image is not less than a preset minimum value of a dark area pixel ratio in an HDR scene, p0007].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Katoh in view of Seifi to include the support to recognize if the input image data is captured by the image-capturing apparatus under an exposure condition in which an exposure correction value is a negative value as disclosed by Qian because it impacts the processing of the image data to produce a high-quality picture as discussed by Qian in at least paragraph 0049.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672